Citation Nr: 1018170	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1961.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim for 
service connection for cause of the Veteran's death.  The 
appellant disagreed and perfected an appeal.

In a May 2007 decision, the Board remanded the claim to the 
RO for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran died of refractory mantlecell carcinoma, an 
aggressive form of non-Hodgkin's lymphoma, in February 2004.

2.  The Veteran and the appellant were married in July 1966.

3.  A preponderance of the medical and other evidence of 
record is against a finding that the Veteran's cause of death 
was related to his military service or to a service-connected 
disability. 


CONCLUSION OF LAW

1.  Entitlement to service connection for the cause of the 
Veteran's death is not warranted.  38 U.S.C.A. §§ 1310 (West 
2002); 38 C.F.R. §§ 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in February 2004 of refractory mantlecell 
carcinoma, an aggressive form of non-Hodgkin's lymphoma.  VA 
recognizes a link between exposure to herbicides and exposure 
to ionizing radiation, and the onset of non-Hodgkin's 
lymphoma.  See 38 C.F.R. §§ 3.309(d) and (e) (2009).  The 
appellant contends that her husband, the Veteran, was exposed 
both to Agent Orange herbicides when he served in-country in 
the Republic of Vietnam and to ionizing radiation when he 
participated at a atmospheric nuclear test when he was 
assigned to the 1957th U.S. Air Force Communications Group on 
Johnston Island during Operation DOMINIC.  She seeks 
entitlement to service connection benefits for cause of the 
Veteran's death.

The Board will address preliminary matters and then render a 
decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the appellant's claim for 
further evidentiary development.  Specifically, the Board 
ordered VBA to ensure that a complete copy of the Veteran's 
service personnel folder was included in the Veteran's VA 
claims folder and to develop evidence regarding whether the 
Veteran was exposed to ionizing radiation during Operation 
DOMINIC.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board observes that the Veteran's VA claims folder includes 
requests to and responses from the National Personnel Records 
Center (NPRC), and records from the Defense Threat Reduction 
Agency (DTRA).  The NPRC obtained the Veteran's service 
personnel records and DTRA provided a letter including 
information regarding the Veteran's presence during Operation 
DOMINIC.  The Board therefore finds that VBA substantially 
complied with the Board's May 2007 remand. 

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The record reveals that the appellant was provided with 
notice of what evidence was required to substantiate her 
claim in a letter dated April 2004.  Specifically, the letter 
notified the appellant that the evidence needed to show that 
her husband died in service or medical evidence showing that 
her husband's service-connected condition caused or 
contributed to his death.  She was also notified that DIC 
benefits could be available if the evidence showed that her 
husband was continuously rated totally disabled due to 
service-connected conditions for at least 10 years before 
death.

The appellant was also notified that VA was responsible for 
obtaining relevant records from Federal agencies and 
providing a medical opinion if it was determined to be 
necessary to decide the claim.  In addition, the appellant 
was notified that VA would make reasonable efforts to obtain 
records from state or local governments, private medical 
records or employment records.

The Board observes that the appellant was not notified 
regarding how VA determines a disability rating or an 
effective date as required by In Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, however, the Board finds 
that the crucial inquiry is whether there is evidence that 
the Veteran served in-country in the Republic of Vietnam or 
participated in Operation Dominic during a nuclear test, and 
that service connection is not being granted.  Thus, 
notification of how VA determines a disability rating or an 
effective date are moot at this point.

The record shows that the RO obtained the Veteran's service 
treatment records, service personnel record, DTRA records, 
and private medical records identified by the appellant 
pertaining to the Veteran.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The appellant 
indicated in writing on her July 2005 VA Form 9 substantive 
appeal that she did not wish to present testimony in support 
of her claim before a Veterans Law Judge.



Entitlement to service connection for cause of death.

Relevant Law and Regulations

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be 
(1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 
2004).

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.5, 3.312 (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2009). Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2) (2009).  However, service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2009).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2009).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007). The Secretary has determined that non-
Hodgkin's lymphoma is connected to exposure to herbicides.  
See 38 C.F.R. § 3.309(e) (2009).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).



Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways. See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service-connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions. See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service. In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service-connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service. Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).


Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2009). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to a veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).

Analysis

As noted above, the appellant contends that the Veteran's 
non-Hodgkin's lymphoma was caused by his exposure to Agent 
Orange or to ionizing radiation.  The appellant has never 
contended that the Veteran, during his lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C. § 1318 (2009).  The claim has been solely developed as 
a service connection for cause of death claim.  The Board 
will thus address the claim on that basis.

There is no dispute that non-Hodgkin's lymphoma was the cause 
of the Veteran's death.  The evidence also establishes that 
the Veteran and the appellant were married at the time of the 
Veteran's death.  Thus, the singular issues before the Board 
are whether the Veteran's non-Hodgkin's lymphoma can be 
attributed to his exposure to Agent Orange or to ionizing 
radiation, or to any event or disease which occurred during 
his active duty service.  The Board will first address the 
Veteran's presumed exposure to herbicides.


Exposure to herbicides

As described in the law and regulation section above, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) supra; 38 
C.F.R. § 3.307(6)(iii) supra.  The appellant contends that 
her husband served in Vietnam because he often spoke about 
serving there during their marriage.  See June 2008 letter.  

In addition, the appellant stated in the July 2005 VA Form 9 
that the Veteran's parents and siblings "all felt that my 
husband . . . served in Vietnam."  The Veteran's official 
Air Force personnel record, however, does not show that the 
Veteran served in Vietnam.  Instead, the Veteran's record 
shows that, after basic training and his initial professional 
school in San Antonio, Texas, he was a teletype operator at 
an Air Force communications station, first at Andersen Air 
Force Base in Guam, and then at Carswell Air Force Base in 
Ft. Worth, Texas.  

The Veteran's DD 214 does not show that the Veteran received 
any medal associated with Vietnam service; the Veteran's Air 
Force performance reports do not indicate he had any assigned 
duties in Vietnam; and there are no entries in the Veteran's 
service medical record indicating he was in Vietnam.  
Finally, while the appellant has provided copies of orders 
pertaining to the temporary assignment of the Veteran from 
Guam to Johnston Island, she provided no document indicating 
that the Veteran travelled to Vietnam during his active duty 
service.  The Board further notes that Guam and Johnston 
Island are not on Department of Defense listings indicating 
where Agent Orange or other herbicides were used.  The lack 
of official evidence is negative evidence which weighs 
against the appellant's claim.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd Forshey, 1335, 1358 (Fed. Cir. 
2002) (en banc).  The Board is aware of the appellant's 
sincere belief that the Veteran served in Vietnam.  That 
belief, however, does not overcome the probative value of the 
official records which show no Vietnam service.

In sum, the Board finds that the preponderance of evidence 
establishes that the Veteran was not in-country in Vietnam 
and that the presumption of exposure to Agent Orange can not 
operate in the appellant's favor.  As noted above, without a 
presumption, the evidence must show a direct exposure to 
herbicides.  The evidence of record does not show the Veteran 
was exposed to herbicides.

Nothing in the Veteran's service treatment records indicates 
that the Veteran complained of or was treated for exposure to 
herbicides or for any condition linked or preliminary to non-
Hodgkin's lymphoma.  Indeed, the Veteran's service treatment 
records show that the Veteran had little contact with Air 
Force medical providers during his active duty.  In addition, 
at no point during his lifetime did the Veteran contend that 
he was exposed to Agent Orange even though the disease which 
caused his death was recognized to be linked with Agent 
Orange exposure.

The Board finds that there is no evidence of record which 
supports a claim that the Veteran was directly exposed to 
herbicides during his active duty service.  Neither is there 
any medical opinion or evidence which establishes that his 
non-Hodgkin's lymphoma was linked or caused by any event or 
disease evidenced in the record.

For those reasons, the Board finds that entitlement to 
service connection for cause of death by the Veteran's 
exposure to herbicides during active duty service is not 
warranted.

Exposure to ionizing radiation

As noted above, a veteran who while serving on active duty, 
participated in an onsite participation in a test involving 
the atmospheric detonation of a nuclear device is presumed to 
have been exposed to ionizing radiation which VA has 
recognized as a cause of non-Hodgkin's lymphoma.  

The appellant contends that the Veteran participated in 
Operation DOMINIC, an atmospheric nuclear blast test, and was 
thereby exposed to ionizing radiation which caused the 
disease which caused his death.  In support of her 
contention, the appellant has submitted a copy of orders 
showing that the Veteran was temporarily assigned to location 
"84526," for a period of 180 days.  In addition, records 
obtained by the appellant through a Freedom of Information 
Act (FOIA) request to the Air Force show that during 
Operation DOMINIC "five more airdrops were detonated in 
October [1962] in the vicinity of Johnston Island."  The 
appellant contends that this is the period when the Veteran 
was exposed to atmospheric testing.  

In a September 2009 letter, the DTRA responded with 
information pertaining to the Veteran.  It stated that 
research of official records revealed that the Veteran "was 
assigned to the 1958th Communications Squadron, Andersen Air 
Force Base (AFB) Guam, from July 1, 1961, to November 22, 
1962."  The letter further states that the Veteran was 
assigned temporarily to Joint Task Force 8, Johnston Island, 
"also known as Operation Location 84526," for a period of 
180 days.  However, DTRA's research determined that despite 
the orders for assignment of a 180 day period, the Veteran 
was actually present on Johnston Island only from February 16 
to March 26, 1962, and that the Veteran left Johnston Island 
prior to the beginning of Operation DOMINIC.  Moreover, the 
research showed that there was no official record of 
dosimetry data pertaining to the Veteran.  DTRA concluded 
that "Air Force records do not document [the Veteran's] 
participation in U.S. atmospheric nuclear testing."  

Records from the Veteran's service personnel records show 
that the Veteran received a grade of 'B' for an American 
Government Course taken at the College of Guam between June 
and July 1962.  The Board observes that records from the 
Veteran's service personnel records tend to support the 
DTRA's conclusion that the Veteran left Johnston Island prior 
to the beginning of Operation DOMINIC; the Board finds it 
unlikely that the Veteran would enroll in a college course 
knowing he was to return to Johnston Island on the TDY 
orders.   

In sum, after review of all the evidence of record, the Board 
finds that the evidence is against the appellant's contention 
that the Veteran was exposed to ionizing radiation as a 
participating service member in Operation DOMINIC, or as a 
result of any other exposure during active duty.  There is 
nothing in the Veteran's service medical records showing the 
Veteran was exposed, and the Veteran never claimed he was 
exposed to such radiation during his lifetime.  Finally, 
there is no medical evidence in the record indicating that 
the Veteran's non-Hodgkin's lymphoma was caused by ionizing 
radiation or any other event or disease during active duty 
service.

For those reasons, the Board finds that the appellant's claim 
for entitlement to service connection for cause of death of 
the Veteran is not warranted.


ORDER

Entitlement to service connection for cause of death is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


